AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Eastern District
                                                  __________         of of
                                                              District  Wisconsin
                                                                           __________


      THE PRUDENTIAL INSURANCE COMPANY                             )
                             Plaintiff                             )
                                v.                                 )      Case No. 2:20-cv-01845-BHL
      NATALIE L. HUBBARD and ALETA M. BATH                         )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Natalie L. Hubbard                                                                                                   .


Date:          02/12/2021                                                                  s/David R. Konkel
                                                                                            Attorney’s signature


                                                                                    David R. Konkel, SBN 1097244
                                                                                        Printed name and bar number
                                                                                        Godfrey & Kahn, S.C.
                                                                                 833 East Michigan Street, Suite 1800
                                                                                        Milwaukee, WI 53202

                                                                                                  Address

                                                                                          dkonkel@gklaw.com
                                                                                              E-mail address

                                                                                             (414) 273-3500
                                                                                             Telephone number

                                                                                             (414) 273-5198
                                                                                               FAX number


            Print                        Save As...                                                                   Reset




                       Case 2:20-cv-01845-BHL Filed 02/12/21 Page 1 of 1 Document 6
